Citation Nr: 9902602	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  92-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for tuberculosis.  
2. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a tracheostomy, treatment rendered by VA 
during hospitalization from October 1993 to November 1993.  
3. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
left shoulder disability as a result of Department of 
Veterans Affairs (VA) hospitalization in December 1992.  
4. Entitlement to service connection for right arm and right 
hand disability secondary to service-connected cervical 
strain with arthritis.  
5. Entitlement to a rating in excess of 20 percent for 
cervical strain with arthritis.  
6. Entitlement to a rating in excess of 10 percent for 
arthritis of the dorsal spine.  
7. Entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine with weakness of the right 
leg and right foot.  
8. Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1952.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from decisions of the VA Regional Office (RO) in 
Cleveland, Ohio.  In September 1994, the Board remanded the 
case to the RO for additional development, and it has now 
been returned to the Board for further appellate 
consideration.  

Review of the record shows that the veteran contends that he 
was exposed to tuberculosis at a VA hospital while he was 
participating in a VA vocational rehabilitation program, and 
he maintains that he should be compensated accordingly.  The 
veteran has argued that his claim for compensation for 
tuberculosis should be considered not as a service connection 
claim, but as a claim for benefits pursuant to 38 U.S.C.A. 
§ 1151.  The Board notes that relative to tuberculosis, the 
issue adjudicated by the RO is entitlement to service 
connection for tuberculosis, and the Board will address that 
issue in the decision that follows.  The Board refers the 
issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for tuberculosis as a result of participation in VA 
Vocational Rehabilitation to the RO for its consideration.  

In a statement received at the RO in August 1995 the veteran 
raised the issue of entitlement to service connection for 
arthritis of the right ankle secondary to his service-
connected arthritis of the lumbar spine and arthritis of the 
right knee.  There is no indication that the RO has addressed 
this issue, and the Board refers the claim to the RO for its 
consideration.  

In his December 1998 statement to the Board, the veterans 
representative argued that a January 1996 rating decision was 
clearly and unmistakably erroneous in its denial of a total 
rating based on unemployability due to service-connected 
disabilities.  The representative asserted that the RO 
handled the issue improperly in its July 1997 rating decision 
that found no clear and unmistakable error, and he asked the 
Board to address this fact.  Review of the record shows the 
veteran disagreed with the determination in the July 1997 
rating decision and that the RO addressed the issue in its 
January 1998 supplemental statement of the case.  However, 
the record includes no substantive appeal on this issue.  In 
the absence of a timely filed substantive appeal, the Board 
is without jurisdiction to address the issue.  

The Board notes that in the VA Form 646 dated in September 
1998 the veterans representative argued that the veterans 
service-connected disabilities preclude gainful employment.  
This raises the issue of entitlement to a total rating based 
on unemployability due to service-connected disabilities, and 
the Board refers this claim to the RO for appropriate action.  


FINDING OF FACT

No competent evidence demonstrating that the veteran has 
tuberculosis has been submitted.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for tuberculosis.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a), 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of entitlement to service 
connection for tuberculosis, the legal question to be 
answered initially is whether there has been presented 
evidence of a well-grounded claim, that is a claim that is 
plausible.  If a well-grounded claim has not been presented, 
the appeal must fail, and there is no duty to assist the 
veteran in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.  

Factual Background

The service medical records show that in November 1951 the 
veteran complained that over the past 5 months he had pain at 
the left dorsal spine radiating under the angle of the 
scapula, with the pain more pronounced on bending and deep 
breathing.  A chest X-ray in December 1951 revealed no lung 
pathology.  On clinical examination, the lungs were clear to 
percussion and auscultation, and there was no evidence of 
lung pathology.  

At a VA examination in September 1952, the veterans 
respiratory system was evaluated as normal, and a chest X-ray 
showed no lung pathology.  In addition, clinical evaluation 
of the veterans respiratory system at an August 1957 VA 
examination was negative.  The lung fields were clear in an 
August 1957 VA chest X-ray, and in November 1966 VA chest 
X-rays, the pleura and lung fields were within normal limits.  
At a June 1990 VA examination, the physician noted he heard 
no wheezing and stated there were no rales or rhonchi; a 
chest X-ray showed the lungs were clear.  The clinical 
diagnosis was no evidence of respiratory problems.  In a June 
1990 VA X-ray report, the radiologist stated the lungs were 
clear.  In April 1992, bilateral breath sounds were clear in 
all lobes, and respiration was regular.  

VA outpatient records show that a purified protein derivative 
(PPD) test was read as positive in July 1992, and a chest 
X-ray was done.  In the July 1992 VA X-ray report, the 
radiologist stated that he saw granulomatous calcifications 
in the right hilar region.  He said there also appeared to be 
a small nodular lesion in the right apex, presumably 
secondary to granulomatous disease.  The impression was no 
radiographic evidence for acute cardiopulmonary disease and 
residual from previous granulomatous disease of unknown 
clinical activity.  The veteran was counseled on taking 
medications for tuberculosis.  The clinical physician stated 
that the veteran was currently asymptomatic with no cough, 
sputum, fever or night sweats.  

The physician noted that the veteran had a history of 
tuberculosis when he was 8 years old and that he had never 
been treated with isoniazid (INH).  The physician stated that 
given that the veteran had probably reactivated at least once 
(given the right apical granuloma) and along with other 
factors, it would be reasonable to treat with INH.  The 
veteran postponed a decision about INH prophylaxis.  When he 
was seen in August 1992, the veteran had no complaints of 
night sweats or fever.  On examination, bilateral breath 
sounds were clear in all lobes.  It was noted that the 
veteran was lifetime positive PPD and that he had never been 
on prophylaxis or treatment.  It was noted that the veteran 
had no recent contacts with tuberculosis and that he did not 
want to take INH because of the risks of treatment.  

VA outpatient records show that when seen in a general 
medicine clinic in February 1993, it was noted that PPD was 
positive with right hilar/apical granuloma.  At the general 
medical clinic in January 1994, the veterans history 
included positive PPD.  On clinical examination, the lungs 
were clear to auscultation and percussion.  At a VA 
examination in October 1995, it was noted that the veterans 
past medical history included having been found to be PPD 
positive with a chest X-ray showing a lesion.  On clinical 
examination, the respiratory system was clear to auscultation 
with no rales, rhonchi or wheezing.  When compared with a 
previous study, October 1995 VA chest X-rays showed no 
interval change in the normal appearance of the lungs.  

At a hearing at the RO in October 1996, the veteran testified 
that he had tested positive for tuberculosis at the VA at 
Wade Park and that the doctor told him he should receive 
treatment immediately.  He also testified that about a month 
prior to the hearing he went to Kaiser and they detected a 
spot on his lung.  He testified that he was told it looked 
like it might be tuberculosis.  

In October 1996, the veteran submitted an X-ray report dated 
in July 1996 from Kaiser Permanente of Ohio.  The radiologist 
stated that on the lateral view, there was a 2-3 centimeter 
rounded density projecting over the anterior intervertebral 
disc space at one of the mid-thoracic levels.  He said that 
it most likely represented changes of degenerative arthritis 
involving the spine, but he could not entirely rule out a 
pulmonary nodule and recommended additional X-rays.  

At a hearing at the RO in December 1997, the veteran 
testified that he had been X-rayed and at first was told he 
had tuberculosis.  He said he was later told he had a lesion, 
but it was not known what it was or how he got it.  

Analysis

According to the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  In addition, 
service connection for tuberculosis may be established on a 
presumptive basis if the disease is manifest to a degree of 
10 percent or more within three years after separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded claim, 
there must be:  a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim may also be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Review of the evidence of record does not indicate the 
presence of any lung pathology until many years after the 
veterans separation from service.  There is medical evidence 
that the veteran has tested positive for purified protein 
derivative, and chest X-rays in the 1990s have indicated a 
lesion on the right lung.  There is, however, no evidence of 
a current medical diagnosis of tuberculosis, and there is no 
medical evidence suggesting that any post-service lung 
pathology is related to the veterans service.  In the 
absence of evidence that the veteran currently has 
tuberculosis, the claimed disability, the claim must be 
denied as not well grounded.  

The veteran has testified that he has tested positive for 
tuberculosis and that he has been told that a spot on his 
lung detected by X-rays looked like it might be tuberculosis.  
However, as pointed out earlier, there is no evidence of a 
medical diagnosis of tuberculosis, and the Court has held 
that the connection between what a physician said and a 
laymans account of what he purportedly said, filtered 
through a laymans sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  With a claim 
such as this, where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 378, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his statement about what he has been 
told by medical personnel and there is of record no competent 
evidence to support a claim for service connection for 
tuberculosis, the claim is not well grounded and must be 
denied.  

ORDER

Service connection for tuberculosis is denied.  


REMAND

38 U.S.C.A. § 1151 claims

The veteran contends that he has disabling residuals of a 
tracheostomy performed during VA hospitalization from October 
1993 to November 1993.  He states that as the result of the 
tracheostomy he has severe problems including:  difficulty 
swallowing, which sometimes results in coughing and sneezing; 
muscle spasms in the area of the tracheostomy and in the base 
of the neck to the skull; severe tightness in the area of the 
tracheostomy; severe rawness in the tracheostomy area; 
raspiness of his voice, particularly upon awakening and which 
only loosens up after several hours; and a 50 percent 
increase in the effort required to project his voice.  The 
veteran maintains these problems are not the expected or 
foreseen consequence of the tracheostomy and that he is, 
therefore, entitled to benefits pursuant to 38 U.S.C.A. 
§ 1151.  

The record includes a VA hospital discharge summary and 
operation report showing that in October 1993, in conjunction 
with incision and drainage of a buccal space abscess, the 
veteran underwent a tracheostomy.  The tracheostomy was 
performed prophylactically because it was not possible to 
intubate the veteran or to manage the airway appropriately 
postoperatively.  In the operation report, the surgeon 
reported that the tracheostomy was performed with an extreme 
amount of difficulty.  Following surgery, the veteran was 
maintained in the intensive care unit for 5 days to monitor 
his airway with a new trach.  Closure of the trach soma was 
nearly complete on hospital discharge in early November 1993.  

At the October 1996 and December 1997 hearings at the RO the 
veteran testified about problems he had experienced since the 
tracheostomy, including difficulty swallowing, raspiness of 
his voice, muscle spasms and difficulty projecting his voice.  
At the October 1996 hearing, he testified that one doctor 
from the university who looked at his throat said it was 
probably scar tissue.  At the December 1997 hearing, the 
veteran testified that a VA neurologist who examined him said 
that a vocal cord might have been pushed and a nerve might 
have been disturbed during the tracheostomy.  

A VA medical certificate dated in September 1997 shows that 
the veteran was seen with complaints of slurred speech and 
difficulty swallowing for approximately a week.  He stated 
that he had had problems talking for a couple of years since 
he had a tracheostomy due to edema.  After examination, the 
diagnostic impression was dysarthria, chronic, secondary to 
local trauma.  The veteran was referred for a VA neurology 
consultation.  In the referral, it was noted that the veteran 
complained of increasing dysarthria and dysphagia over the 
previous week and complained of those symptoms for 3 years 
since his tracheostomy.  The veteran said he had experienced 
the symptoms since his tracheostomy 3 years earlier.  At the 
September 1997 consultation, the physician noted that the 
throat was granular with pharyngitis.  The physician stated 
the neurological examination was unremarkable and that the 
veterans symptoms were likely secondary to local throat 
pathology, questionable irritation from tracheostomy scar.  

As the medical certificate relates chronic dysarthria to 
local trauma, presumably the tracheostomy, the Board is of 
the opinion that the claim for benefits for residuals of the 
tracheostomy under the provisions of 38 U.S.C.A. § 1151 
warrants further development.  In this regard, the Board will 
request an examination with the specific purpose of 
identifying all current residuals of the tracheostomy and a 
medical opinion as to whether the identified residuals were 
certain to result from the procedure.  It will be requested 
that the examining physician review the veterans complete 
medical records including VA outpatient records showing that 
in the years prior to the tracheostomy the veteran complained 
of problems swallowing, throat tenderness, pain and muscles 
spasms, restriction in his throat and occasional gagging 
on water.  

The veteran contends that he has had problems with his left 
shoulder ever since he was hospitalized at a VA hospital for 
cancer surgery in December 1992.  He contends that his 
shoulder was injured during the return to his room after 
surgery and associates his left shoulder problems with the 
claimed injury.  

A VA hospital summary shows the veteran underwent wide 
excision, down to the fascia, of malignant melanoma of the 
left shoulder in mid-December 1992.  A portion of the wound 
could be closed, and the rest was covered with a skin graft 
from the veterans left thigh.  He was discharged to home 
from the hospital the day following surgery and was 
instructed to participate only in light activity with minimal 
use of the left arm in terms of extension or adduction of the 
shoulder.  

At hearings at the RO in October 1996 and December 1997, the 
veteran testified concerning the surgery on his left shoulder 
in 1992 and the claimed injury during his return to his room 
following surgery.  At the December 1997 hearing, the veteran 
testified that prior to the surgery he had no trouble with 
his shoulder and that during physical therapy following the 
surgery he realized that his arm had not returned to normal.  

Post-surgical VA physical therapy records dated from March 
1993 to September 1993 show the veteran was provided therapy 
aimed at increasing shoulder function and reducing shoulder 
pain, and later VA clinical records associate continuing 
complaints of left shoulder pain with the history of the 
December 1992 surgery.  Under the circumstances, it is the 
Boards opinion that additional development, including a VA 
examination and medical opinion would facilitate its decision 
with respect to the veterans claim for benefits for left 
shoulder disability under the provisions of 38 U.S.C.A. 
§ 1151.  

Musculoskeletal disabilities

In the September 1994 remand, the Board returned the case to 
the RO for additional development including an examination to 
determine the nature and extent of the veterans service-
connected musculoskeletal disabilities.  In a July 1995 
rating decision, the RO increased the rating for arthritis of 
the lumbar spine with weakness of the right leg an right foot 
from 20 percent to 40 percent, increased the rating for 
cervical strain with arthritis from 10 percent to 20 percent, 
granted a separate 10 percent rating for dorsal spine 
disability and granted a separate 10 percent rating for 
arthritis of the right knee.  In the same rating decision, 
the RO denied entitlement to service connection for right arm 
and hand condition secondary to service-connected cervical 
strain with arthritis.  The RO addressed each of those issues 
in a supplemental statement of the case, and the veteran 
continued his appeal, disagreeing with each of the assigned 
ratings.  He also disagreed with and perfected his appeal 
regarding the denial of service connection for right arm and 
right hand disability secondary to cervical strain with 
arthritis.  The veteran has stated that his joint problems 
have increased in severity, causing him increased pain and 
difficulty in various activities including sitting or 
standing for prolonged periods, bending, walking and climbing 
stairs.  

During the course of the appeal, the Court decided DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that in evaluating a service-connected joint disability (the 
shoulder in that case), the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that the pertinent diagnostic code 
(5201) did not subsume 38 C.F.R. § 4.40 and 4.45 and that the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 did not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca, 8 Vet. App. at 207-07.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limited functional 
ability during flare-ups or when the arm was used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional loss of range of motion due 
to any weakened movement, excess fatigability or 
incoordination.  In addition, the VA General Counsel has held 
in a precedent opinion that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 discussed in DeLuca must be considered in 
evaluating back disability under Diagnostic Code 5293.  
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  Recently, the 
General Counsel addressed questions concerning multiple 
ratings for musculoskeletal disability and the applicability 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  VAOPGCPREC 9-98, 63 
Fed. Reg. 56, 704 (1998).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  

As was noted earlier, the claim for service connection for 
right arm and right hand disability secondary to service-
connected cervical strain with arthritis is in appellate 
status, and the increased rating claim for cervical strain 
with arthritis continues in appellate status.  The veteran 
has described similar symptoms involving decreased sensation 
of the right upper extremity for each disability.  In this 
regard, VA outpatient records show that when seen at a 
neurology clinic in November 1997, the veteran complained of 
neck pain with bilateral arm tingling.  After examination, 
the impression included bilateral upper extremity numbness, 
right greater than left, C5, C6 sensory pain secondary to 
degenerative joint disease.  Additional examination with an 
opinion concerning the etiology of any right arm and hand 
disability would facilitate the Boards decision on the 
increased rating and secondary service connection claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims files original, 
complete clinical records related to 
the veterans VA hospitalization in 
December 1992 during which he 
underwent excision of melanoma from 
the left shoulder and original, 
complete clinical records related to 
the veterans hospitalization from 
October 1993 to November 1993 during 
which he underwent incision and 
drainage of a buccal space abscess and 
a tracheostomy.  
2. The RO should contact the veteran and 
provide him an additional opportunity 
to present evidence in support of his 
claims.  In addition, the RO should 
request that the veteran identify the 
names, addresses and approximate dates 
of treatment of all health care 
providers, private and VA, from whom 
he has received treatment for any of 
his claimed disabilities at any time 
since December 1997.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.  
All records obtained should be 
associated with the veterans claims 
files.  
3. The RO should arrange for VA 
examination of the veteran by an 
appropriate specialist to determine 
the nature and extent of all currently 
present abnormalities that were caused 
or chronically worsened by the October 
1993 tracheostomy.  With respect to 
each such disorder found, the examiner 
should express an opinion as to 
whether the disorder was a certain or 
intended result of the tracheostomy.  
The examiner should specifically 
discuss the veterans claimed 
swallowing difficulties, speech 
problems, muscle spasms and pain along 
with any scar(s), to include any 
tenderness or functional impairment 
associated with the scar(s).  With 
respect to each swallowing, speech, 
muscular or neurological disability 
found to be present, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that it was caused or chronically 
worsened by the tracheostomy.  The 
rationale for all opinions expressed 
should be provided.  All indicated 
studies and any other necessary 
specialist examinations should also be 
performed.  The claims files, 
including a copy of this REMAND, must 
be made available to the physician 
prior to the examination.  The 
examination report must reflect that a 
review of the claims files was made.  
4. The RO should also arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine 
the extent of the veterans service-
connected cervical strain with 
arthritis, arthritis of the dorsal 
spine, arthritis of the lumbar spine 
with weakness or the right leg and 
right foot and arthritis of the right 
knee.  The physician should also 
determine the nature and extent of any 
right arm and right hand disability as 
well as any left shoulder disability.  
All indicated studies, including, but 
not limited to, X-rays and range of 
motion studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to describe for each joint 
or group of joints any objective 
evidence of pain, including any 
radiating pain, and any functional 
loss due to pain.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if 
the veteran describes flare-ups) and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
physician should identify the 
limitation of activity imposed by each 
disability, viewed in relation to the 
medical history and considered from 
the point of view of the veteran 
working or seeking work, with a full 
description of the effects of each 
disability upon his ordinary activity.  
With respect to any right arm and 
right hand disability, the physician 
should provide an opinion as to 
whether it is at least as likely as 
not that the disability was caused or 
chronically worsened by the veterans 
service-connected cervical strain with 
arthritis.  
With respect to any current left 
shoulder disability, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that it was caused or chronically 
worsened by the VA surgery in December 
1992.  If that opinion is negative, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current left shoulder 
disability was caused or chronically 
worsened by the claimed post-surgical 
left shoulder injury during VA 
hospitalization in December 1992.  The 
rationale for all opinions should be 
provided. The claims files, including 
a copy of this REMAND, must be made 
available to the physician prior to 
the examination.  The examination 
report must reflect that a review of 
the claims files was made.  
5. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
medical examinations and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
6. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for left shoulder disability 
and entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 for residuals of 
a tracheostomy.  The RO should also 
readjudicate entitlement to service 
connection for right arm and right had 
disability secondary to service-
connected cervical strain with 
arthritis.  In addition, the RO should 
readjudicate the increased rating 
claims, and, for each disability, the 
RO should consider application of 
38 C.F.R. § 4.10 regarding the effect 
of the disability on the veterans 
ordinary activity and should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4.  

The RO should also consider 
application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint and 38 C.F.R. 
§ 4.59 regarding painful motion with 
arthritis.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 36-
97, 63 Fed. Reg. 31,262 (1998).  The 
RO should also consider whether 
separate ratings are warranted for 
different components of the service-
connected disabilities.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 
(1998).  

Finally, the RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  

If the benefits sought on appeal are not granted to the 
veterans satisfaction or a timely notice of disagreement is 
received with respect to any other matter, the RO should 
issue a supplemental statement of the case addressing all 
issues in appellate status.  The veteran and his 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
